EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Kurt et al. (US 2006/0279843) discloses: in regard to claim 1, a method of forming a hard nanomask on a rotating substrate (see Figures 5A-6C), the method comprising: depositing a first material to form a surface layer on top of a substrate; and irradiating a surface of the surface layer with the flux of ions during the substrate rotation until a hard nanomask is formed, the nanomask comprising a substantially periodic array of elongated elements having a wavelike cross-section (as shown; see abstract; paragraph 0091, 0119).
However, Kurt et al. does not disclose: in regard to claim 13, providing a flux of ions in a form of a sector centered to a rotation center of the substrate; rotating the substrate under the flux of ions; and at least some of the elongated elements having the following structure in cross-section: an inner region of the first material, a first outer region of a second material covering a first portion of the inner region, and a second outer region of the second material covering a second portion of the inner region and connecting with the first outer region at a wave crest, wherein the first outer region is substantially thicker than the second outer region, and wherein the second material is formed by modifying the first material by the ion flow.
These limitations distinguish claim 1 from the prior art and render claim 1 patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Koishihawa (US 2001/0005332) discloses a non-volatile semiconductor memory device wherein a silicon substrate has a first ridged portion in a flash cell region and a second ridged portion in a logic transistor region.
Miida (US 2003/0095441) discloses a semiconductor memory wherein a plurality of projections or ridges protrude from the major surface of a P type silicon substrate.
Tang et al. (US 2008/0157161) discloses a memory cell arrangement wherein ridges are formed by depositing on isolation structures a material such as an oxide of silicon or other non-conductive material.
Xia (US 2016/0351256) discloses a resistive memory wherein a switching voltage applied to the memory device is in a range of -2.6 volt to +0.6 volt for switching a state of the compound layer, and additional silicon ridges may be stacked on top of the crossbar structure, forming a three-dimensional crossbar array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688